SOLUTION-ASSISTED DENSIFICATION OF NASICON CERAMICS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 4, 9, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an acid (claim 4) and a composite material (claims 9 and 10), does not reasonably provide enablement for a type of acid or composite material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Specifically, the Applicant claims an acid is used a solvent for the NaSICON ceramic (claim 4) and that a composite material is added to the dissolved solution (claims 9 and 10). 
This is a scope of enablement rejection.  One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01.  MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation.  The factors are as follows: 
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.  
The factors are addressed in order.  As to factor A, the claims broadly recite the solvent comprises an acid (claim 4) and a composite material is added to the dissolved solution (claims 9 and 10).  No specific examples of the workability of any acids or composite materials are given.  Therefore, this factor militates against a finding of enablement.
As to factors B and E, the field of material science is an unpredictable art.  Thus, the formulation of compounds containing different elements from those that have been optimized experimentally may present different problems.  In addition, the formulation of acid and composite material require different chemical formulations.  It is not as simple as mixing each component into a beaker.  As such one of ordinary skill in the art would not know what problems might arise when formulating a material using the elements for which applicants have not presented experimental data to support.  This factor militates against a finding of enablement.
As to factor C, the closest prior arts of record, Scheetz et al. and Guo et al. (cited in IDS) disclose a limited number of possible acid and composite materials, not over a thousand different possible combinations.  As such, this factor militates against finding of enablement.
As to factor D, the level of ordinary skill in the art would be a person holding a bachelors degree in chemical engineering, material science, or chemistry.  This factor does not weigh for or against a finding of enablement.
As to factors F and G, the applicant’s specification provides very broad examples of possible additives. Paragraph 0017 and claim 10 merely disclose the composite material comprises a polymer (no examples), glass (no examples), and ceramic (no examples). Paragraphs 0005 and 0018 simply disclose the solvent can be an acid with no examples of an acid. However, applicant provides no working examples for any other of the thousands of possible materials claimed.  This factor militates against a finding of enablement for the additional elements.
As to factor H, because of the unpredictability of the material science field, one of ordinary skill in the art would have to perform experimentation on each and every combination of the thousands possible.  Such a degree of testing is undue experimentation.  This factor militates against a finding of enablement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grady et al. (ACS Appl. Energy Mater. 3, (2020), 4356-4366).
Regarding claims 1-3, Grady et al. teach a method for fabricating dense NaSICON ceramic (Abstract), comprising: providing a powder of NaSICON particles (Experimental section 2.1), adding a solvent to the powder to at least partially dissolve the NaSICON particles in the added solvent to provide a dissolved solution (Experimental sections 2.1 and 2.2 disclose adding NaOH as a solvent (Abstract discloses addition for solvent-particle interaction.).), and applying a sintering pressure and a sintering temperature to the dissolved solution sufficient to reprecipitate NaSICON particles and form a dense NaSICON ceramic (Experimental section 2.2 discloses pressing at 350 MPa then cold sintering from 350-400 °C.).
Regarding claims 7 and 8, Grady et al. teach the method of claim 1, wherein the NaSICON ceramic comprises NaZr2P3O12 or Na3Zr2Si2PO12 (Abstract and Section 3.2. Crystal structure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (Angew. Chem. Int. Ed., 55, (2016), 11457-11461) and further in view of Scheetz et al. (Waste Management, 14, (1994), 489-505).
Regarding claims 1, 2 and 4-8, Guo et al. teach a method for fabricating dense ceramic (Abstract), comprising: providing a power of ceramic particles (Experimental section, page 11460, discloses bulk ceramic preparation.), adding a solvent to the powder to at least partially dissolved the particles in the added solvent to provide a dissolved solution (Experimental section, page 11460, discloses mixing the powders in deionized water using a mortar and pestle.), and applying a sintering pressure and a sintering temperature to the dissolved solution sufficient to reprecipitate the particles and form a dense ceramic (Experimental section, page 11460, discloses the pellets were pressed at 80-570 MPa at 120°C.).
However, Guo et al. do not teach wherein the ceramic powders are NaSICON ceramic particles.
Scheetz et al. teach various synthesis procedures to produce NaZr2P3O12 (Abstract) which belongs to the NaSICON class of ceramics. The particles are produced by a solid-state reaction (Page 491: Solid State Reaction Method) and can then be subjected to a hydrothermal method (Page 491: Hydrothermal Method which discloses hydrothermal treatment (water) in vessels at 200-300°C and adding HF as a solubilizer. Further, page 499 discloses adjusting the pH for dissolution of NZP using an acid or base.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the ceramic of Guo with the NaSICON material of Scheetz in order to improve ionic conductivity.
Regarding claims 9 and 10, the combination of Guo and Scheetz et al. teach the method of claim 1. Further, Guo teaches wherein the composite material comprises a polymer, glass, or ceramic (Experimental section, page 11460, discloses the addition of PTFE to the bulk ceramic mixture.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/ Primary Examiner, Art Unit 1729